DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 02/10/2022.  

Claim Objections
Claims filed on 02/10/2022 were amended using a light tone text which is very difficulty to read by both human and machine. Please use regular dark tone text for future claim amendment.      

Response to Arguments
Applicant’s arguments, filed on 02/10/2022, with respect to claim rejections have been considered but are moot in view of a new ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8, 11, 13, 15, 18, 21, 23, 25 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2018/0109409 A1).
Consider claims 1, 11, 21 and 30:
see Fig. 2 and paragraph 0040, where Kobayashi describes a base station that includes a wireless device 110 and a wireless control device 120), comprising:
receiving a signal from a source, wherein the signal comprises reference signal (RS) and data (see Fig. 2 and paragraph 0044, where Kobayashi describes that the wireless control device 120 includes a wireless signal processing unit 222; see Fig. 4 and paragraph 0085, where Kobayashi describes that the wireless signal processing unit 222 receives an uplink signal; see paragraph 0089, where Kobayashi describes that the received uplink signal is composed of data signal and demodulation reference signals);
applying Fast Fourier Transform (FFT) to the signal to generate RS symbols including the RS and data symbols including the data (see Fig. 4 and paragraphs 0089-0090, where Kobayashi describes that the received signal is input to FFT unit 402 which generates 14 symbols in frequency domain: symbols #0 to #2, #4 to #9 and #11 to #13 are data symbols, symbols #3 and #10 are reference symbols);
equalizing the signal based on the RS and the data (see Fig. 4 and paragraph 0093, where Kobayashi describes an equalization unit 404 that performs equalization processing on the received signal output from the FFT unit 402), 
wherein the RS is used for equalization based on the RS symbols including the RS being input to an RS extraction module (see Fig. 4 and paragraph 0093, where Kobayashi describes that the equalization unit 404 performs the equalization processing based on channel estimation from channel estimation unit 403; see paragraph 0091, where Kobayashi describes that the channel estimation unit 403 performs channel estimation based on the reference signal in symbols #3 and #10 in the received signal output from the FFT unit 402), 
wherein the data is used for equalization without the data symbols including the data being input to the RS extraction module (see Fig. 4 and paragraph 0093, where Kobayashi describes that the equalization unit 404 performs the equalization processing only on the data symbols: symbols #0 to #2, #4 to #9 and #11 to #13; see paragraph 0091, where Kobayashi describes that only the reference signals in symbols #3 and #10 are used in the channel estimation, and the symbols #3 and #10 are obtained from the received signal from the FFT unit 402);
amplifying the equalized signal (see Fig. 2 and paragraph 0045, where Kobayashi describes that the wireless signal processing unit 222 outputs signal to transmission and reception unit 212; see Fig. 2 and paragraph 0042, where Kobayashi describes that wireless unit 211 performs amplification on the signal output from the transmission and reception unit 212); and
transmitting the amplified signal to a destination (see Fig. 2 and paragraph 0042, where Kobayashi describes that the wireless unit 211 wirelessly transmits the amplified signal through an antenna).
	Consider claims 3, 13 and 23:  
	Kobayashi discloses the invention of claims 1, 11 and 21 above. Kobayashi discloses: said equalizing the signal comprises: estimating a channel or a phase based on the RS (see Fig. 4 and paragraph 0093, where Kobayashi describes that the equalization unit 404 performs the equalization processing based on channel estimation from channel estimation unit 403; see paragraph 0091, where Kobayashi describes that the channel estimation unit 403 performs channel estimation based on the reference signal in symbols #3 and #10 in the received signal output from the FFT unit 402). 
	Consider claims 5, 15 and 25:  
	Kobayashi discloses the invention of claims 1, 11 and 21 above. Kobayashi discloses: equalizing tone symbols based on the RS (see Fig. 4 and paragraph 0093, where Kobayashi describes that the equalization unit 404 performs the equalization processing based on channel estimation from channel estimation unit 403; see paragraph 0091, where Kobayashi describes that the channel estimation unit 403 performs channel estimation based on the reference signal in symbols #3 and #10 in the received signal output from the FFT unit 402); and applying Inverse FFT (IFFT) to the equalized tone symbols (see Fig. 4 and paragraphs 0093-0095, where Kobayashi describes that the equalization unit 404 outputs equalized signal to IDFT 405). 
	Consider claims 8 and 18:  
	Kobayashi discloses the invention of claims 1 and 11 above. Kobayashi discloses: the signal is equalized without demodulation or decoding of the data (see Fig. 4 and paragraphs 0093-0095, where Kobayashi describes that the equalization unit 404 performs equalization before decoding performed by decoding unit 407). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0109409 A1), as applied to claims 1, 11 and 21 above, and further in view of Keskitalo et al. (US 2021/0176670 A1).
	Consider claims 2, 12 and 22:
	Kobayashi discloses the invention of claims 1, 11 and 21 above. Kobayashi does not specifically disclose: receiving a configuration of the RS from the source. 
 	Keskitalo teaches: receiving a configuration of a RS from a source (see paragraph 0105, where Keskitalo describes a relay node that receives a reference signal configuration from a base station).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving a configuration of the RS from the source, as taught by Keskitalo to modify the method of Kobayashi in order to improve wireless coverage and ease of deployment, as discussed by Keskitalo (see paragraph 0037).

Claims 6, 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0109409 A1), as applied to claims 1, 11 and 21 above, and further in view of Zinevich (US 2016/0087742 A1) and Muthu-Manivannan et al. (US 2009/0116600 A1).
	Consider claims 6, 16 and 26:
	Kobayashi discloses the invention of claims 1, 11 and 21 above. Kobayashi does not specifically disclose: (1), applying Inverse Discrete Fourier Transform (IDFT) to a subset of tone symbols to extract RS samples; and (2), estimating a phase drift based on the RS samples, and phase-compensating the signal based on the estimated phase drift. 
see paragraph 0041, where Zinevich describes performing a 4K IDFT of new symbols to produce reference samples). 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: applying Inverse Discrete Fourier Transform (IDFT) to a subset of tone symbols to extract RS samples, as taught by Zinevich to modify the method of Kobayashi in order to allow use of a TDOA algorithm to locate leakage sources, as discussed by Zinevich (see paragraph 0021).
 	Regarding (2), Muthu-Manivannan teaches: estimating a phase drift based on RS samples, and phase-compensating signal based on the estimated phase drift (see paragraph 0055, where Muthu-Manivannan describes using sampled reference signal for estimating phase drifts; see paragraph 0061, where Muthu-Manivannan describes that after the phase drift is calculated, the phase drift is removed to have a compensated window). 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: estimating a phase drift based on the RS samples, and phase-compensating the signal based on the estimated phase drift, as taught by Muthu-Manivannan to modify the method of Kobayashi in order to improve phase drift compensation, as discussed by Muthu-Manivannan (see paragraphs 0003-0005).

Claims 7, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0109409 A1), as applied to claims 1, 11 and 21 above, and further in view of Kim et al (US 2016/0219621 A1).
	Consider claims 7, 17 and 27:
see Fig. 6 and paragraph 0062, where Nakamura describes that the output of the DFT portion 123 is input to the equalizing portion 125 which multiplies the input signal by weights provided by weight calculating portion 126), adjusting the filtered signal by weights based on the RS (see Fig. 6 and paragraph 0062, where Nakamura describes that the weights are generated based on the pilot signals), and synthesizing the adjusted filtered signal by an synthesis filter bank based on an Inverse DFT corresponding to the analysis filter bank (see Fig. 6 and paragraph 0062, where Nakamura describes that a corresponding IDFT portion 127 receives the output of the equalizing portion 125). 
	Kobayashi does not specifically disclose: DFT matrix and IDFT matrix.
	Kim teaches: DFT matrix and IDFT matrix (see paragraphs 0155-0156, where Kim describes an equation 18 that includes a DFT matrix for converting a time domain signal into a frequency domain signal, and an IDFT matrix for converting a frequency domain signal into a time domain signal).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: DFT matrix and IDFT matrix, as taught by Kim to modify the method of Kobayashi in order to efficiently detect an uplink synchronization signal, as discussed by Kim (see paragraph 0003).

Claims 9, 10, 19, 20, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0109409 A1), as applied to claim 1 above, and further in view of Albean (US 2005/0185573 A1).
	Consider claims 9, 19 and 28:  
	Kobayashi discloses the invention of claims 1, 11 and 21 above. Kobayashi does not specifically discloses: determining whether to equalize the signal based on one or more parameters. 
 	Albean teaches: determining whether to equalize a signal based on one or more parameters (see paragraph 0004, where Albean describes that an equalizer is used to correct for carrier frequency offset and sampling frequency offset between a transmitter and a receiver in order to prevent a loss of orthogonality between the subcarriers).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining whether to equalize the signal based on one or more parameters, as taught by Albean to modify the method of Kobayashi in order to prevent severe increase in bit error rate, as discussed by Albean (see paragraph 0004).
	Consider claims 10, 20 and 29:
	Kobayashi discloses the invention of claims 9, 19 and 28 above. Kobayashi does not specifically disclose: the one or more parameters comprise: a first carrier frequency offset between the source and the relay; and a second carrier frequency offset between the relay and the destination. 
 	Albean teaches: the one or more parameters comprise: a first carrier frequency offset between the source and the relay; and a second carrier frequency offset between the relay and the destination (see paragraph 0004, where Albean describes a carrier frequency offset is a difference between the transmitter and receiver frequencies).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the one or more parameters comprise: a first see paragraph 0004).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631